Citation Nr: 0806654	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  06-35 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
dyspepsia.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to August 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the RO 
in Lincoln, Nebraska, which granted service connection for 
dyspepsia and assigned a 10 percent disability rating.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Following the November 2006 certification of the instant 
appeal to the Board, the veteran filed a December 2006 
statement requesting a personal hearing.  This request was 
timely.  See 38 C.F.R. § 20.1304.  While the veteran 
initially requested a hearing before a Decision Review 
Officer, the veteran's representative submitted a statement 
changing the hearing request to a videoconference hearing 
before a Member of the Board in September 2007.  As the 
veteran requested the hearing in a timely fashion, and has 
not been provided a hearing in accordance with his request, 
it is appropriate to remand this case for due process 
reasons.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a videoconference 
hearing before a Veterans Law Judge at the 
RO, and notify him of the scheduled hearing 
at the latest address of record.  This 
hearing is to be scheduled in accordance with 
applicable law.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



